           Case 2:20-cv-00677-WSS Document 101 Filed 10/15/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

COUNTY OF BUTLER, et al.,
               Plaintiffs                                       No. 2:20-CV-677-WSS

                         v.
                                                                Complaint Filed 5/7/20
THOMAS W. WOLF, in his official capacity as
Governor of the Commonwealth of
Pennsylvania, and RACHEL LEVINE, MD, in
her official capacity as Secretary of the
Pennsylvania Department of Health,
                        Defendants


                     UNOPPOSED JOINT MOTION FOR STAY OF
                    PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES


       The parties, through their undersigned counsel, respectfully submit the within unopposed

Joint Motion for a Stay of Plaintiffs’ Motion for Attorneys’ Fees and, in support thereof, aver the

following:

       1.      Plaintiffs commenced this action on May 11, 2020 challenging the emergency

orders issued by Defendants in response to the COVID-19 pandemic.

       2.      This Court granted Plaintiffs’ Motion for Speedy Hearing with respect to Counts

II (Substantive Due Process), IV (Equal Protection) and V (First Amendment) of the Complaint.

Doc. 15.

       3.      An evidentiary hearing was conducted on July 17 and 22, 2020, and post-hearing

briefs were submitted.

       4.      On September 14, 2020, this Court issued an Opinion and Order granting

Plaintiffs’ request for a declaratory judgment. Doc. 79-80. Specifically, the Court declared (1)

that the congregate gathering limits imposed by Defendants’ mitigation orders violate the right of
        Case 2:20-cv-00677-WSS Document 101 Filed 10/15/20 Page 2 of 4




assembly enshrined in the First Amendment; (2) that the stay-at-home and business closure

components of Defendants’ orders violate the Due Process Clause of the Fourteenth

Amendment; and (3) that the business closure components of Defendants’ orders violate the

Equal Protection Clause of the Fourteenth Amendment.

       5.      Defendants appealed the Court’s decision to the Third Circuit Court of Appeals

on September 22, 2020. Doc. 92.

       6.      The appeal remains pending.

       7.      On September 28, 2020, Plaintiffs’ filed a Motion for Attorneys’ Fees and a brief

in support. Doc. 96-97.

       8.      This Court has ordered Defendants to respond to Plaintiffs’ Motion by October

20, 2020. Doc. 99.

       9.      Section 42 U.S.C. §1988(b) provides, in relevant part, that in “any action or

proceeding to enforce” a provision of Section 1983, “the court, in its discretion, may allow the

prevailing party … a reasonable attorney’s fee as part of the costs[.]” 42 U.S.C. §1988(b)

(emphasis added).

       10.     The appeal of a district court’s final judgment does not divest the district court of

jurisdiction to consider a timely filed fee petition. See In re Unisys Corp. Retiree Med. Benefits

ERISA Litig., No. 03-3924, 2007 WL 4287393, at *1 (E.D. Pa. Dec. 4, 2007).

       11.     Although a district court retains jurisdiction to decide an award of attorneys’ fees

during the appeal, the Commentary to Federal Rule of Civil Procedure 54(d)(2)(B) expressly

states that “[i]f an appeal on the merits of the case is taken, the court may rule on the claim for

fees, may defer its ruling on the motion, or may deny the motion without prejudice, directing … a




                                                 2
         Case 2:20-cv-00677-WSS Document 101 Filed 10/15/20 Page 3 of 4




new period for filing after the appeal has been resolved.” Fed.R.Civ.P. 54(d)(2)(B) (1993

Advisory Committee Note).

       12.       If the Third Circuit reverses the decision of this Court finding the emergency

orders at issue are constitutional, Plaintiffs will no longer be a “prevailing party” under §1988(b),

and any award of fees will need to be revisited and, in all likelihood, vacated.

       13.       Conversely, if the Third Circuit upholds the decision of this Court, Plaintiffs will

likely seek to submit a revised Motion for Attorneys’ Fees requiring additional briefing by the

parties and a second decision by the Court.

       14.       A stay would honor judicial economy and finality and ensure that the parties and

this Court need only address this issue one time after the final outcome of the case is known.

       WHEREFORE, the parties respectfully request that this Court stay Plaintiffs’ Motion for

Attorneys’ Fees, and all deadlines related thereto, pending the resolution of the appeal by the

Third Circuit.

                                       Respectfully submitted,

JOSH SHAPIRO                                    Dillan McCandless King Coulter & Graham LLP
Attorney General
                                                By: /s/ Thomas E. Breth
By: /s/ Karen M. Romano                         Thomas W. King, III (PA ID 21580)
KAREN M. ROMANO (PA ID 88848)                   Thomas E. Breth (PA ID 66350)
Chief Deputy Attorney General                   Ronald T. Elliott (PA ID 71567)
Chief, Litigation Section                       Jordan P. Shuber (PA ID 317823)

15th Floor, Strawberry Square                   128 West Cunningham Street
Harrisburg, PA 17120                            Butler, PA 16001
Phone: (717) 787-2717                           Phone: (724) 283-2200
kromano@attorneygeneral.gov                     tking@dmkcg.com
                                                tbreth@dmkcg.com
                                                relliott@dmkcg.com
Date: October 15, 2020                          jshuber@dmkcg.com




                                                  3
        Case 2:20-cv-00677-WSS Document 101 Filed 10/15/20 Page 4 of 4




                              CERTIFICATE OF SERVICE

       I, Karen M. Romano, Chief Deputy Attorney General, do hereby certify that I have this

day served the foregoing Unopposed Joint Motion for Stay of Plaintiffs’ Motion for

Attorneys’ Fees, via ECF, on the following:

                          Thomas W. King, III, Esquire
                           Ronald T. Elliott, Esquire
                           Thomas E. Breth, Esquire
                           Jordan P. Shuber, Esquire
               DILLON MCCANDLESS KING COULTER & GRAHAM LLP
                               tking@dmkcg.com
                              relliott@dmkcg.com
                              tbreth@dmkcg.com
                             jshuber@dmkcg.com

                              Robert Eugene Grimm, Esquire
                           SOLICITOR OF COUNTY OF GREEN
                                 rgrimm@co.greene.pa.us



                                                 /s/ Karen M. Romano

                                                 KAREN M. ROMANO
                                                 Chief Deputy Attorney General


DATE: October 15, 2020
